DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (“Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction.”)
Regarding claim 1, 3, 4, 7, and 8, Xie teaches a synthesis method of CoNC material where cobalt nitrate is mixed with chitosan in DI water, where the Co ions are chelated with the NH2 groups in the chitosan. See sections 2.1 and the Experimental Section. The catalyst is then dried, and annealed for three hours. See Experimental Section. The annealing takes place at various temperatures, two of which are 700 °C and 800 °C. See Figure S5 (a & b) and (c & d). 
While Xie states that catalysts that underwent pyrolysis at these temperatures were inferior to the catalyst that was pyrolysis at 900 °C., it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. “Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction.”
With regards to claim 23, Xie teaches that the duration of the pyrolysis is 3 hours, which is outside of the claimed range of from 1 to 2 hours. However, it is close enough that one of are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Further, because Xie recognizes that the pyrolysis step is a result-effective variable in that it has an important influence on the catalytic activity of the catalyst (see p1808), the determination of the optimum duration of pyrolysis could have been achieved by routine experimentation. Thus, the claimed invention is rendered obvious over the prior art of record. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. “Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction” in view of Ayaichi et al. (JP 2016/204170 A; a machine translation was relied upon for purposes of citation, a copy of which is attached to this Office Action). 
With regards to claims 19 and 20, the teachings of Xie are as set forth above. Xie is silent with regards to the solvent being ethanol and that the metal precursor being acetylacetonate. It is noted that Xie teaches that the “chelate” is formed as a result of mixing the chitosan with the Co precursor. See, e.g., p1806-07.
Ayaichi teaches a method of making a carbon material containing nitrogen and a metal to be used as an electrode in fuel cells. Ayaichi teaches that the metal can be Cobalt, 
Similarly, Ayaichi teaches that the solvent within which the nitrogen containing component and metal precursor are mixed can be either water or ethanol, see ¶ 0030, thus establishing that water and ethanol are functionally equivalent as solvents for this type of synthesis. Accordingly, it would have been obvious to substitute Xie’s water solvent with Ayaichi’s ethanol as it’s been held that the substitution of equivalents requires no express motivation See MPEP 2144.06 (II).
Response to Arguments
Applicant's arguments filed on 06/28/2021 (“Remarks" have been fully considered.
Regarding the rejection of the term “biopolyomer based catalyst” as indefinite under 35 U.S.C 112(b), the rejection is withdrawn because the Applicant stated, “claim has been amended to recite that the nitrogen containing biopolymer is chitosan or chitin.” Remarks at p5 (emphasis added). 
Applicant argues that the claimed invention is inventive over the Xie et al., Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction, for two reasons, neither one of them is persuasive. 
First, Applicant argues that Xie does not teach a drying step before the pyrolysis step. Remarks at p6. This argument is unpersuasive because Xie does in fact teach a drying step before the pyrolysis step. Because the pyrolysis step requires the exposure to a significant 
Second, Applicant argues that Xie teaches away from the claimed pyrolysis temperature range of 550-850 °C, even though Xie explicitly teaches a pyrolysis temperature of 700 °C and 800 °C, because Xie teaches that those temperature produce an inferior catalyst. Remarks at p8. This argument is unpersuasive because, as stated above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
In response to the rejection of claim 20 as obvious under Xie in view of Ayaichi et al. (JP 2016/204170 A), Applicant asserts that “Xie does not use water a solvent, but rather a dilute aqueous nitric acid solution.” Remarks at 7. The Applicant appears to conclude that since Xie does not teach water as a solvent and since Ayaichi recognizes that water and ethanol are functionally equivalent as solvents for this type of synthesis, and not dilute aqueous nitric acid and ethanol as functionally equivalent, then Xie in view of Ayaichi does not render the claim obvious. 
This argument is unpersuasive because Xie does in fact state that “Co(NO3)2 and chitosan were mixed in deionized (DI) water and heated to 80 °C with a water bath for 4 h.” See Xie at section 2.1. In other words, if water can ever be a solvent for these two components, and since these components are “mixed” and “heated” in water, then water must have behaved as a solvent. As such, Applicant’s argument is unpersuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736